Title: To George Washington from Peter Van Rensselaer, 1 November 1780
From: Van Rensselaer, Peter
To: Washington, George


                        
                            Albany 1 Novemr 1780
                        
                        My Last to your Excellency was on the first Octor, covering my Return for the Month of September; this Serves
                            to Inclose my Return for the month of Octor and to Advise your Excellency that I have madeApplication to the Honble the
                            Board of War in Sepr last, for a Supply of money, to pay the Artificers in the public Service under my Direction, But
                            cannot be Obtained, that, with Sundry articles for the use of the Armoury repeatedly applyed for to the Commissy Genl Mily
                            Stores at Philadelphia, & the Artificers on every Occassion call’d out on Militia Duty the works have Intirely
                            Stopt at this place.
                        Should be glad an examption could be Obtained from His Excellency Governour Clinton for those men Necessarily
                            employed in the public Service under my Direction. I have the Honour to be most Respectfully Your Excellencies Most
                            Obedient Servant
                        
                            P. Van Rensselaer
                            Public storekeeper
                        
                    